WEALTH MANAGEMENT CODE OF ETHICS FOR GENWORTH FINANCIAL WEALTH MANAGEMENT, INC ALL MUTUAL FUND FAMILIES LISTED IN EXHIBIT A GENWORTH FINANCIAL TRUST COMPANY CAPITAL BROKERAGE CORPORATION Part I. Policy on Personal Investing I. Introduction The mutual fund families identified on Exhibit A as the “Genworth Trusts” are investment companies registered under the Investment Company Act of 1940, as amended (“1940 Act”).Genworth Financial Wealth Management, Inc.(“GFWM” or the “Adviser”) is a registered investment adviser registered under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and provides investment advisory services to various client accounts, including the Genworth Trusts.Capital Brokerage Corporation (“CBC”) acts as the underwriter/distributor of mutual fund shares within the Genworth Trusts.Genworth Financial Trust Company (“GFTC”) provides its custodial services exclusively to GFWM clients. Altegris Advisors (“Altegris”) is a registered investment adviser registered under the Advisers Act and is a wholly owned subsidiary of Genworth Financial providing investment advisory services to the Altegris Managed Futures Strategy Fund (the “Altegris Fund”), listed in Exhibit A. This Wealth Management Code of Ethics (the “Code”) applies to GFWM, GFTC, the directors and officers of CBC (together, the “Genworth Companies”) and the Genworth Trusts.The Code is divided into four major parts.Part I contains the Policy on Personal Investing; Part II contains the Policy Prohibiting Insider Trading; Part III contains the Gift and Entertainment Policy; and Part IV contains the Ombudsperson Procedures. The Code covers all employees of the Genworth Companies, the Genworth Trusts, and directors and officers of CBC.The Code includes standards of business conduct with which the Genworth Companies’ employees are required to comply, and reflects the Genworth Companies’ fiduciary duties to the Genworth Trusts and Genworth Companies’ clients. The Code requires compliance with applicable U.S. federal securities laws and incorporates procedures to implement such compliance.The responsibility for maintenance and enforcement of the Code lies substantially with the Chief Compliance Officer (as defined in Section III below) of the Genworth Companies and the Genworth Trusts.Any violations of the Code must be reported promptly to the Chief Compliance Officer. GFWM Code of Ethics
